        CASE 0:20-cv-02189-WMW-LIB Doc. 44 Filed 10/21/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Patrick Berry, Henrietta Brown, Nadine                Case No. 20-cv-02189
Little, Dennis Barrow, Virginia Roy, Joel          Judge Wilhelmina M. Wright
Westvig, Emmett Williams, on behalf of            Magistrate Judge Leo I. Brisbois
themselves and a class of similarly
situated individuals, and ZACAH,

                            Plaintiffs,

       vs.

Hennepin County; Hennepin County                    DECLARATION OF
Sheriff David Hutchinson, in his individual    DONALD W. RYAN IN OPPOSITION
and official capacity; City of Minneapolis;     TO MOTION FOR TEMPORARY
Minneapolis Mayor Jacob Frey, in his               RESTRAINING ORDER
individual and official capacity;
Minneapolis Chief of Police Medaria
Arradondo, in his individual and official
capacity; Superintendent of the
Minneapolis Park and Recreation Board Al
Bangoura, in his individual and official
capacity; Park Police Chief at the
Minneapolis Park and Recreation Board
Jason Ohotto, in his individual and official
capacity; Police Officers John Does; and
Police Officers Jane Does,

                            Defendants.


      I, Donald W. Ryan, make this declaration pursuant to 28 U.S.C. § 1746.

      1.     I am a Program Manager with the Hennepin County Initial Contact and

Access team, which is part of the Hennepin County Human Services Department. I

currently act as the Hennepin County lead on unsheltered homelessness, a role I began
        CASE 0:20-cv-02189-WMW-LIB Doc. 44 Filed 10/21/20 Page 2 of 6




serving in since March 2020. I have been a Hennepin County employee since December

2000 and have done work relating to unsheltered people for 6 years.

       2.     In my role, I manage Hennepin County’s Homeless Access team, consisting

of nine professionals doing outreach to individuals experiencing homelessness. The team

works towards getting unsheltered people into safe and secure housing, and include

professionals experienced in dealing with individuals who have mental health issues,

chemical dependency issues, and those who have experienced trauma.

       3.     Hennepin County has long been focused on the needs of unsheltered

individuals. Our efforts intensified with the onset of the COVID-19 pandemic.

       4.     Beginning in March 2020, we identified those homeless individuals at

greatest risk of death from COVID-19—the elderly and medically-fragile individuals—

and acted to establish alternative accommodations for those individuals at area hotels. We

also worked to find rooms in separate hotels for unsheltered people who tested positive for

COVID or who were awaiting test results and were unable to safely self-isolate. Part of our

purpose in trying to move unsheltered individuals into hotels was to “deconcentrate” the

populations of shelters. We also made the decision, beginning in April and May, to operate

all Hennepin County shelters 24 hours a day, 7 days a week, so that individuals

experiencing homelessness would not be required to leave the shelters during the day.

Currently, all Hennepin County shelters are open 24/7.

       5.     My understanding is that there are, and have been since the onset of COVID,

significant numbers of open beds in Hennepin County shelters for people experiencing

homelessness. We regularly informed the community and unsheltered people that we had

                                            2
        CASE 0:20-cv-02189-WMW-LIB Doc. 44 Filed 10/21/20 Page 3 of 6




available beds through many avenues, including community outreach teams that

communicated with unsheltered individuals. Moreover, Hennepin County has allocated

tens of millions of dollars to create new shelter locations.

       6.      Not only have we worked to find beds in shelters for individuals experiencing

homelessness, we have also worked to find permanent housing solutions for some of these

individuals.

       7.      These efforts have helped to stem the transmission of COVID-19 among

individuals experiencing homelessness in Hennepin County. In fact, the rates of infection

and death from COVID-19 among individuals in Hennepin County shelters is lower than

that of the general population in Hennepin County.

       8.      All this time, I and my colleagues at Hennepin County closely monitored the

various encampments of unsheltered people in sites across the County. In my role, I

coordinate with the State of Minnesota, the City of Minneapolis, and the Minneapolis Parks

Department regarding the encampments. My colleagues and I provide subject matter

expertise about homelessness in Hennepin County to these municipal entities as they made

decisions about how to respond to encampments within their borders.

       9.      I have spent significant amounts of time over the past seven months in the

encampments. During some periods of time, I was in the encampments daily.

       10.     Over time, I and my colleagues became aware that several of the

encampments posed significant public health and safety threats to both unsheltered

individuals camping as well as the community surrounding certain encampments. Among

other things, there were many incidences of violent crime—including assaults, sexual

                                              3
        CASE 0:20-cv-02189-WMW-LIB Doc. 44 Filed 10/21/20 Page 4 of 6




assaults, and sex trafficking (including sex trafficking of minors)—in encampments, and

particularly in larger encampments. One encampment resident was sexually assaulted and,

once she reported her assault to law enforcement, received death threats from others in the

camp for that report. Drug dealers had moved into some of the encampments and were

dealing from their tents. Gangs were active in some of the encampments and, on one

occasion, a fight in an encampment culminated in a gun battle on a residential street close

to the encampment.

       11.    As the encampments became more dangerous, I participated in conversations

with staff at the Minneapolis Parks Department, the City of Minneapolis, and State

agencies about risk and liabilities within the encampments. It was the decision of the public

entity responsible for each respective property to make decisions about whether, and when,

to close any encampment.

       12.    Once those decisions were made, I worked with outreach teams and staff

from nonprofit organizations to assist public entities in notifying encampment residents

that the encampments would be closed with the goal of getting them to safe and secure

housing outside of an encampment. These efforts included law enforcement on some

occasions as well as attempts to work without law enforcement to encourage people to

relocate to safer locations, whether those be shelter, smaller encampments which didn’t

often have the public safety and health concerns that larger encampments frequently did,

or other options. We worked to secure transportation for encampment residents, including

trailers for their belongings by various public entities for different encampments, with the

intent of allowing individuals to bring belongings with them. I, as part of an overall

                                             4
        CASE 0:20-cv-02189-WMW-LIB Doc. 44 Filed 10/21/20 Page 5 of 6




outreach effort, spent over 100 hours over the last five months encouraging residents in

encampments to find safe and secure shelter outside of an encampment. The amount of

time that the collective outreach teams have spent working to encourage individuals to find

more suitable locations to shelter far exceeds what I did. Some of the assistance provided

to individuals occurred at the time of a clearing as well, since some individuals choose to

wait until the last minute to leave and have assisted other people to getting to shelters and

other locations. As residents began to pack up their belongings, I often observed them

telling law enforcement that they had taken the possessions they wanted and that law

enforcement should dispose of anything they left behind as they did not wish to retain

anything else. I heard such statements made even at times when residents were offered

transportation and the use of trailers to move their belongings.

       13.    I am aware that Plaintiffs have filed this case—which relates to the

encampments—against a number of defendants, including Hennepin County and Hennepin

County Sheriff David Hutchinson. In this case, Plaintiffs claim that Defendants violated

Plaintiffs’ constitutional rights when they cleared several encampments of unsheltered

people. I am also aware that Plaintiffs are seeking an order prohibiting all Defendants from

sweeping encampments of unsheltered people from public land anywhere in Hennepin

County, confiscating Plaintiffs’ property until they have adopted certain policies, and

destroying property belonging to Plaintiffs.

       14.    I was present on a few occasions when the Minneapolis Park Police closed

these encampments. On these occasions, I did not see any Hennepin County employee use

force with encampment residents and did not see any Hennepin County employee remove

                                               5
        CASE 0:20-cv-02189-WMW-LIB Doc. 44 Filed 10/21/20 Page 6 of 6




or seize any resident’s tent or other personal property. Indeed, I have never seen any

Hennepin County employee engage in any such behavior.

      I declare under penalty of perjury that the foregoing is true and correct.



Executed on October 21, 2020.



                                                              s/ Donald W. Ryan
                                                        Donald W. Ryan




                                             6
